PER CURIAM.
Challenged in this case is a superior court order directed to the mother of two children in state custody. The order arose out of the following facts.
B.S. is the mother of C.A.S. (the daughter), born June 10, 1977, and P.K.S. (the son), born November 21, 1981. In August 1990, the Department of Health and Social Services, Division of Family and Youth Services took emergency custody of the children. The division filed a child in need of aid (CINA) petition on August 19, 1990; a guardian ad litem was appointed for both children on August 21, 1990. The parties had stipulated to the mother’s inability to take care of the children.
On July 17, 1991, when she was fourteen years old, the daughter left her foster home during the night. She subsequently went to a hospital for treatment, alleging that she had just been raped by an acquaintance. She further stated that she had been molested twice in the past by her foster father. The division responded by placing her and her brother in a new foster home.
A social worker for the division filed an affidavit informing the court of the incident a week later. The mother also learned of the incident, although the record is silent as to how she learned.
On August 30,1991, a social worker for the division told the guardian ad litem that the mother was releasing confidential information to her legislator and to the staffs of the lieutenant governor’s and governor’s offices. The social worker and guardian met with both children on September 4, 1991. The guardian’s affidavit states that the daughter “was quite angry with her mother, and very embarrassed that so many people now knew about her personal life.” The daughter felt “like her privacy ha[d] been invaded. [She wanted] virtually no contact with her mother.” The guardian’s affidavit also declares that on September 18, 1991, the mother took the son with her on a visit to see a state representative and two men from the ombudsman’s office.
*1268On September 30, 1991, the guardian filed a petition for a temporary restraining order, preliminary injunction, and injunction to prevent the mother from releasing confidential information to “individuals who are not parties to the case,” namely, to the representative, the governor, the lieutenant governor and then* staffs.
Following a hearing, Judge Elaine Andrews entered the order set forth below:
2. The mother may not take the children, either or both of them, with her when she seeks to petition to redress her grievances in whatever manner, without the specific permission of the court to do so. She may not use them in any way to petition her government for redress.
3. The mother may petition her government for redress, but may not release the names of the children or information, written or oral, generated by the child in need of aid proceedings without specific permission from the court. She may complain in a generic way, and she may give the initials of the case caption and the case number, both of which are public information, which will allow an agency or legislator to seek information if they desire to do so from the court.
4. The mother shall exhaust her remedies for grievances within the normal channels available to her in the circle of confidentiality. If that is unsuccessful, she may come to the court with a petition to release information she feels she must release in order to seek further help, and the court will balance the equities in making a decision about what to allow her to release or not to release.
After the mother’s motion for reconsideration was denied, she appealed.
A statutory amendment directly pertinent to this case requires that all but the first sentence of paragraph two of the order no longer be given prospective effect. AS 47.10 was amended in 1994 by adding a new section, AS 47.10.092(a), which provides that a parent in a CINA proceeding may disclose confidential information to the governor, the lieutenant governor, a legislator, and their staffs for use in their official capacity.1
The first sentence of paragraph two is based on the right of the division and the guardian, rather than the mother, to exercise physical control of the children. AS 47.10.084. In the Matter of D.P., 861 P.2d 1166 (Alaska 1993). It is not affected by AS 47.10.092(a), and no cogent argument has been made that the court’s enforcement of this right is illegal or an abuse of discretion.2
Except for the first sentence of paragraph two, the order is VACATED.

. AS 47.10.092(a) provides:
Notwithstanding AS 47.10.090, a parent or legal guardian of a minor subject to a proceeding under AS 47.10.010 — 47.10.142 may disclose confidential or privileged information about the minor, including information that has been lawfully obtained from agency or court files, to the governor, the lieutenant governor, a legislator, the ombudsman appointed under AS 24.55, the attorney general, and the commissioners of health and social services, administration, or public safety, or an employee of these persons, for review or use in their official capacities. A person to whom disclosure is made under this section may not disclose confidential or privileged information about the minor to a person not authorized to receive it.


. The second sentence of paragraph two, in addition to conflicting with the new enactment, is so vague as to be constitutionally infirm in so far as it relates to conduct which does not involve physically controlling the children.